Citation Nr: 0124782	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as due to tobacco use.

2. Entitlement to service connection for nicotine dependence.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 to March 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the St. 
Petersburg, Florida, Regional Office of the Department of 
Veterans Affairs (VA) which denied service connection 
for COPD and nicotine dependence as not well-grounded.  A 
notice of disagreement was received in January 1999; a 
statement of the case was issued in July 2000; and a 
substantive appeal was received in July 2000.  In August 
2000, the veteran's claims file was transferred to the 
Phoenix, Arizona, Regional Office (RO) due to a change of 
residence by the veteran.  The veteran testified at a Board 
videoconference hearing in June 2001.


REMAND

The veteran contends that he developed chronic obstructive 
pulmonary disease due to cigarette smoking. He further 
maintains that he began smoking in service.  In short, he 
essentially contends that his disability is causally related 
to his cigarette smoking, or nicotine dependence, which 
developed during military service.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation eliminated the well-grounded claim 
requirement and provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

In view of the elimination of the well-grounded claim 
requirement by the Veterans Claims Assistance Act of 2000 and 
the fact that this new legislation also appears to require a 
medical examination and opinion in a case such as this, the 
Board finds that it may not properly proceed with appellate 
review at this time.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all actions necessary to 
comply with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions in this 
regard should include asking the veteran 
to supply any additional evidence 
corroborating his tobacco use during and 
after service (witness statements, etc.).  
The RO should also take appropriate to 
obtain any additional evidence identified 
by the veteran. 

2.  After completion of the above, the 
veteran is to be afforded a VA 
examination by an appropriate specialist 
to ascertain the etiology of his COPD.  
It is imperative that the veteran's 
claims file be made available to and be 
reviewed by the examiner (to include a 
thorough review the veteran's medical 
history, including his military history 
and any smoking history).  The examiner 
is specifically requested to provide an 
opinion addressing the following:  1) 
whether it is at least as likely as not 
that the veteran's COPD is related to 
tobacco use in service; 2) whether it is 
at least as likely as not that the 
veteran's COPD is related to superseding 
post-service factors, such as tobacco use 
following service; 3) whether it is at 
least as likely as not that the veteran 
developed nicotine dependence during 
service; and, if so, 4) whether it is at 
least as likely not that the veteran's 
COPD is related to nicotine dependence.

3.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions to 
comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefits sought can 
be granted.  If the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the issue on appeal.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


